Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Claims 1-20 are pending. 
Claims 1, 8 and 15 are in independent form. 
Claims 1, 8 and 15 are amended. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments with respect to Burger as modified by Purkayastha failed to discloses “…the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object” have been considered and the newly introduced prior art Britton et al. (US Pub. No. US. 2004/0015778 A1)teaches that method for creating an electronic form for use in healthcare management, comprising the activities of: initiating generation of at least one display image supporting a user in: selecting a template form from a repository of template forms, modifying said selected template form by linking a user selected object from a predetermined list of objects with a user selected data field of said selected template form, objects in said predetermined list being associated with at least one of, (a) a particular role of a healthcare worker and (b) a particular activity being performed in providing healthcare to a patient, said selected object being usable in determining a query to be used in soliciting data for entry in said user selected data field and associating a name with said modified form; and storing said modified form in response to user command, see claim 1, for example. 
Internet Communications

4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US Pub. No. US 2010/0162389 A1, hereinafter refer as to Burger) in view of Purkayastha et al. (US Pub. No. US 2006/0122967 A1, hereinafter refer as to Purkayastha), further in view of Britton et al. (US Pub. No. US. 2004/0015778 A1, hereinafter refer as to Britton). 

Burger provides method enables providing permission to a user to execute an action on a workflow driven ticket, thus completing a business process in an efficient manner. The method enables providing needed 

Purkayastha provides method for distributing information to a user of an information system via a device begins by selecting a user profile. Information is received at the device and is filtered with the selected user profile. The filtered information is displayed to the user. 

Britton provide generation of a display image is initiated for supporting a user in selection of a template form and modification of the selected form by selecting an object usable in determining a query, from a list and linking the object with a data field in the form. A name is associated with the modified form and stored in response to user command.

As per claim 1, Burger discloses a computer-implemented method, comprising: generating, by a variant profile system, a composite profile for a user (fig. 3), the composite profile defining resource authorizations for the user (para. 0005 discuses user has role based permission, for example); generating, by the variant profile system, at least one sub-profile for the user (para. 0005 discloses generating a ticket based permission), receiving, by the variant profile system from an administrator, a set of variant fields for each sub-profile (para. 0005 discloses universal permission tuple determined from the ticket includes one or more object types and corresponding operations, all these are specific to the ticket, for example), linking, by the variant profile system, the at least one sub-profile to the composite profile of the user; and updating, by the variant profile system using the composite profile of the user, a user buffer defining authorizations for the user (para. 0005, for example), the updating causing the authorizations to become active (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

Burger failed to explicitly discloses each sub- profile including at least one role-based authorization for a user role, each role-based authorization extended to users having a composite profile that includes the sub-profile; the set of variant fields identifying user-specific fields to which the user has access under the user role. 

Purkayastha discloses failed to explicitly discloses each sub- profile including at least one role-based authorization for a user role (fig. 3 show a user profile including a role-based template, for example), each role-based authorization extended to users having a composite profile that includes the sub-profile (para. 0025 discloses a user can create a personal template, family template, a contacts template, and various other templates to suit the user's requirements. Each of these templates includes a security sub-profile, membership sub-profile, a membership access sub-profile, a membership authority sub-profile, an information exchange sub-profile, a preference sub-profile, an accessibility sub-profile, and other sub-profiles as necessary. The various sub-profiles are required, because it cannot be predicted in advance the situation or role that the user will be in at a given time, for example); the set of variant fields identifying user-specific fields to which the user has access under the user role (fig. 4 depicted a wireless device 400 for filtering information based on a user profile, furthermore, para. 0025 discloses the PUP supports the creation of role-based filters, for example). 

Burger and Purkayastha are analogous art because they both are directed to a method for distributing information to a user of an information system via a device begins by selecting a user profile and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burger with the specified features of Purkayastha because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Purkayastha with the teaching of Burger in order to distributing Purkayastha: Para. [0002]).

Burger as modified by Purkayastha failed to explicitly discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object.

However, Britton discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object (fig. 13 depicted at activity 1300, the template form may be modified by linking a selected template data field, such as the field created in the preceding paragraph, to a user-selected object. The object may be selected from a list of objects. The list of objects may be created beforehand. In creating an object, a user may select a related object from the list and modify that related object to reflect the attributes of the desired object, then name and save the desired object, such that the name of the desired object is displayed along with the names of other objects when the list of objects is rendered, for example). 

Burger as modified by Purkayastha and Britton are analogous art because they both are directed to graphical user interface for creating 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Britton with the teaching of Burger as modified by Purkayastha in order for supporting a user in selection of a template form and modification of the selected form by selecting an object usable in determining a query, from a list and linking the object with a data field in the form (Britton: Para. [0003]).

As per claim 2, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each variant field is defined by an authorization object type that is dynamically assigned based on resources authorizations (para. 0005 of Burger disclose ticket based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket; the existence of register or buffer which comprises the user permission rights is considered implicit, for example).  

As per claim 3, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein authorization object types include a cost center type and a plant type (para. 0005 of Burger discloses ticket based permissions may be provided temporarily and specified as a set of objects and corresponding operations that have to be performed that are specific to the ticket, for example). 

As per claim 4, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each resource authorization is defined by a resource code including at least one of a cost center code and a plant code (fig. 4 of Burger illustrate  system 400 includes system components like user interface 405, ticket 410, authorization engine 415, application programming interface (API) layer 420, ticket metadata repository 440, user-role assignment repository 460 and business logic execution engine 455, for example). 

As per claim 5, Burger as modified by Purkayastha further modified by Britton as applied above discloses accessing the user buffer by the variant profile system to provide user access to data, the user access limited by the role- based authorizations and the set of variant fields defined for each role-based authorization in the composite profile of the user (para. 0005 of Burger discuses user has role based permission, for example);, for example).

As per claim 6, Burger as modified by Purkayastha further modified by Britton as applied above discloses receiving, by the variant profile system, administrator inputs changing the set of variant fields for a given sub-profile; (para. 0025 of Purkayastha discloses a user can create a personal template, family template, a contacts template, and various other templates to suit the user's requirements. Each of these templates includes a security sub-profile, membership sub-profile, a membership access sub-profile, a membership authority sub-profile, an information exchange sub-profile, a preference sub-profile, an accessibility sub-profile, and other sub-profiles as necessary.

As per claim 7 Burger as modified by Purkayastha further modified by Britton as applied above discloses receiving, by the variant profile system, administrator inputs to revoke a role-based authorization for the user; updating, by the variant profile system, the composite profile of the user to remove the role-based authorization; and refreshing, by the variant profile system, the user buffer to cause changes in the composite profile to become active (para. 0005 of Burger discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

As per claim 8, Burger discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (para. 0045 disclose machine-readable media suitable for tangibly storing electronic instructions. The machine readable medium can provide the instructions stored therein , for example): generating, by a variant profile system, a composite profile for a user, the composite profile defining resource authorizations for the user (para. 0005 discuses user has role based permission, for example); generating, by the variant profile system(para. 0005 discloses generating a ticket based permission), at least one sub-profile for the user receiving, by the variant profile system from an administrator (para. 0005 discloses universal permission tuple determined from the ticket includes one or more object types and corresponding operations, all these are specific to the ticket, for example); linking, by the variant profile system, the at least one sub-profile to the composite profile of the user; and updating, by the variant profile system using the composite profile of the user, a user buffer defining authorizations for the user, the updating causing the authorizations to become active (para. 0005 of Burger discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

each sub- profile including at least one role-based authorization for a user role, each role-based authorization extended to users having a composite profile that includes the sub-profile, a set of variant fields for each sub-profile, the set of variant fields identifying user-specific fields to which the user has access under the user role.

Purkayastha discloses each sub- profile including at least one role-based authorization for a user role (fig. 3 show a user profile including a role-based template, for example), each role-based authorization extended to users having a composite profile that includes the sub-profile, a set of variant fields for each sub-profile, the set of variant fields identifying user-specific fields to which the user has access under the user role (para. 0025 discloses a user can create a personal template, family template, a contacts template, and various other templates to suit the user's requirements. Each of these templates includes a security sub-profile, membership sub-profile, a membership access sub-profile, a membership authority sub-profile, an information exchange sub-profile, a preference sub-profile, an accessibility sub-profile, and other sub-profiles as necessary. The various sub-profiles are required, because it cannot be predicted in advance the situation or role that the user will be in at a given time, for example); the set of variant fields identifying user-specific fields to which the user has access under the user role (fig. 4 depicted a wireless device 400 for filtering information based on a user profile, furthermore, para. 0025 discloses the PUP supports the creation of role-based filters, for example).

Burger and Purkayastha are analogous art because they both are directed to a method for distributing information to a user of an information system via a device begins by selecting a user profile and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burger with the specified features of Purkayastha because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Purkayastha with the teaching of Burger in order to distributing information to a wireless device based on a dynamic user profile (Purkayastha: Para. [0002]).

Burger as modified by Purkayastha failed to explicitly discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object.

However, Britton discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of (fig. 13 depicted at activity 1300, the template form may be modified by linking a selected template data field, such as the field created in the preceding paragraph, to a user-selected object. The object may be selected from a list of objects. The list of objects may be created beforehand. In creating an object, a user may select a related object from the list and modify that related object to reflect the attributes of the desired object, then name and save the desired object, such that the name of the desired object is displayed along with the names of other objects when the list of objects is rendered, for example). 

Burger as modified by Purkayastha and Britton are analogous art because they both are directed to graphical user interface for creating electronic form and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burger as modified by Purkayastha with the specified features of Britton because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Britton with the teaching of Burger as modified by Purkayastha in order for supporting a user in selection of a template form and modification of the selected form by selecting an object usable in determining a query, from a list and linking the object with a data field in the form (Britton: Para. [0003]).

As per claim 9, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each variant field is defined by an authorization object type that is dynamically assigned based on resources authorizations (para. 0005 of Burger disclose ticket based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket; the existence of register or buffer which comprises the user permission rights is considered implicit, for example).  

As per claim 10, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein authorization object types include a cost center type and a plant type (para. 0005 of Burger discloses ticket based permissions may be provided temporarily and specified as a set of objects and corresponding operations that have to be performed that are specific to the ticket, for example).

As per claim 11, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each resource authorization is defined by a resource code including at least one of a cost center code and a plant code (fig. 4 of Burger illustrate  system 400 includes system components like user interface 405, ticket 410, authorization engine 415, application programming interface (API) layer 420, ticket metadata repository 440, user-role assignment repository 460 and business logic execution engine 455, for example). 

As per claim 12, Burger as modified by Purkayastha further modified by Britton as applied above discloses the operations further comprising accessing the user buffer by the variant profile system to provide user access to data, the user access limited by the role-based authorizations and the set of variant fields defined for each role- based authorization in the composite profile of the user (para. 0005 of Burger discuses user has role based permission, for example);, for example).

As per claim 13, Burger as modified by Purkayastha further modified by Britton as applied above discloses the operations further comprising: receiving, by the variant profile system, administrator inputs changing the set of variant fields for a given sub-profile; updating, by the variant profile system, the composite profile of the user; and refreshing, by the variant profile system using the composite profile of the user, the user buffer to cause changes in the composite profile to become active (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

As per claim 14, Burger as modified by Purkayastha further modified by Britton as applied above discloses the operations further comprising: receiving, by the variant profile system, administrator inputs to revoke a role-based authorization for the user; updating, by the variant profile system, the composite profile of the user to remove the role-based authorization; and refreshing, by the variant profile system, the user buffer to cause changes in the composite profile to become active (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

As per claim 15, Burger discloses a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising (para. 0045 disclose machine-readable media suitable for tangibly storing electronic instructions. The machine readable medium can provide the instructions stored therein , for example): generating, by a variant profile system, a composite profile for a user, the composite profile defining  (para. 0005 discuses user has role based permission, for example); generating, by the variant profile system, at least one sub-profile for the user (para. 0005 discloses generating a ticket based permission), linking, by the variant profile system, the at least one sub-profile to the composite profile of the user; and updating, by the variant profile system using the composite profile of the user, a user buffer defining authorizations for the user, the updating causing the authorizations to become active (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

Burger failed to explicitly discloses each sub-profile including at least one role-based authorization for a user role, each role-based authorization extended to users having a composite profile that includes the sub-profile; receiving, by the variant profile system from an administrator, a set of variant fields for each sub-profile the set of variant fields identifying user-specific fields to which the user has access under the user role.

Purkayastha discloses each sub-profile including at least one role-based authorization for a user role, each role-based authorization extended to users having a composite profile that includes the sub-profile; receiving, by the (para. 0025 discloses a user can create a personal template, family template, a contacts template, and various other templates to suit the user's requirements. Each of these templates includes a security sub-profile, membership sub-profile, a membership access sub-profile, a membership authority sub-profile, an information exchange sub-profile, a preference sub-profile, an accessibility sub-profile, and other sub-profiles as necessary. The various sub-profiles are required, because it cannot be predicted in advance the situation or role that the user will be in at a given time, for example), the set of variant fields identifying user-specific fields to which the user has access under the user role (fig. 4 depicted a wireless device 400 for filtering information based on a user profile, furthermore, para. 0025 discloses the PUP supports the creation of role-based filters, for example).

Burger and Purkayastha are analogous art because they both are directed to a method for distributing information to a user of an information system via a device begins by selecting a user profile and one of ordinary skill in the art would have had a reasonable expectation of success to modify Burger with the specified features of Purkayastha because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Purkayastha with the teaching of Burger in order to distributing Purkayastha: Para. [0002]).

Burger as modified by Purkayastha failed to explicitly discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object.

However, Britton discloses the user-specific fields accessible by the user under the user role and the at least one sub-profile to the composite profile of the user, wherein access to each user-specific field is controlled by an authorization object (fig. 13 depicted at activity 1300, the template form may be modified by linking a selected template data field, such as the field created in the preceding paragraph, to a user-selected object. The object may be selected from a list of objects. The list of objects may be created beforehand. In creating an object, a user may select a related object from the list and modify that related object to reflect the attributes of the desired object, then name and save the desired object, such that the name of the desired object is displayed along with the names of other objects when the list of objects is rendered, for example). 

Burger as modified by Purkayastha and Britton are analogous art because they both are directed to graphical user interface for creating 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Britton with the teaching of Burger as modified by Purkayastha in order for supporting a user in selection of a template form and modification of the selected form by selecting an object usable in determining a query, from a list and linking the object with a data field in the form (Britton: Para. [0003]).

As per claim 16, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each variant field is defined by an authorization object type that is dynamically assigned based on resources authorizations (para. 0005 of Burger disclose ticket based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket; the existence of register or buffer which comprises the user permission rights is considered implicit, for example).  

As per claim 17, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein authorization object types include a cost center type and a plant type (para. 0005 of Burger discloses ticket based permissions may be provided temporarily and specified as a set of objects and corresponding operations that have to be performed that are specific to the ticket, for example).

As per claim 18, Burger as modified by Purkayastha further modified by Britton as applied above discloses wherein each resource authorization is defined by a resource code including at least one of a cost center code and a plant code (fig. 4 of Burger illustrate  system 400 includes system components like user interface 405, ticket 410, authorization engine 415, application programming interface (API) layer 420, ticket metadata repository 440, user-role assignment repository 460 and business logic execution engine 455, for example).

As per claim 19, Burger as modified by Purkayastha further modified by Britton as applied above discloses the operations further comprising accessing the user buffer by the variant profile system to provide user access to data (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example), the user access limited by the role-based authorizations and the set of variant fields defined for each role-based authorization in the composite profile of the user (para. 0005 of Burger discuses user has role based permission, for example);, for example).

As per claim 20, Burger as modified by Purkayastha further modified by Britton as applied above discloses the operations further comprising: receiving, by the variant profile system, administrator inputs changing the set of variant fields for a given sub-profile; updating, by the variant profile system, the composite profile of the user; and refreshing, by the variant profile system using the composite profile of the user, the user buffer to cause changes in the composite profile to become active (para. 0005 discloses ticket based permission tuple supplements the role based permission tuple supplements the role based permission tuple to provide complete permission that may be needed to perform the action on the ticket, the existence of register or buffer which comprise the user the user permission rights is considered implicit, for example).

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sherry et al. (US patent No.: US 10,013,411 B2) provide a field in a document corresponds to a value of a field description included in a user profile, wherein the document lacks existing metadata describing the field; program code for performing document-modification operations comprising: modifying, based on based on the data entered into the field corresponding to the value of the field description, the document to include a tag that is applied to the field, wherein the tag comprises metadata the field description, and associating the document with the user profile; and program code for a document management application that is accessed with the user profile to perform operations comprising: scanning a user document associated with the user profile, identifying, from scanning the user document, a link to a web document at a remote resource, wherein the remote resource is independent of the document management application and accessible by the document management application via a data network, executing a crawler process that accesses, via the link, the web document from the remote resource and that identifies a web field in the web document, generating, from the crawler process, remote document data in a locally accessible storage location in which the document is stored, Rathod (US patent 7,991,764 B2) provides storing one or more user profiles, preferences, subscribers and subscriptions, dynamic relationships or connections among said users and privacy settings at a central unit; determining one or more target recipients by a sender; allowing the sender to perform one or more activities in one or more networks based on one or more applications, services, multimedia contents, user connections, communication, interactions, sharing and collaboration among users and/or to send one or more messages to the one or more target recipients via the central unit; receiving one or more messages from the sender at the central unit or auto-generating one or more messages and dynamically associating accessible metadata, fields, parameters and links with said auto generated messages user to access one or more accessible metadata, fields, parameters and links associated with a message to view links and profile, communicate, collaborate, share and participate in the same activity as the sender, to subscribe to source of the message by searching or selecting said message(s) or message(s) associated one or more accessible metadata and links, Andam et al. (Pub. No.: 2008/0288588 A1) provide a user profile with predetermined fields stored in a database, and storing URLs and an associated image together as image links accessible by the user. Categories into which image links are divided are created based on predetermined fields. The image of the image link in a category is displayed based on the predetermined field in the user profile of a user requesting the image link.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
January 4, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434